856 F.2d 195
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John PEROTTI, Plaintiff-Appellant,v.Richard SEITER;  Ronald C. Marshall;  Billy G. Seth;  JudyAllen, Defendants- Appellees.
No. 87-4089.
United States Court of Appeals, Sixth Circuit.
Aug. 17, 1988.

1
Before KEITH and DAVID A. NELSON, Circuit Judges, and PATRICK J. DUGGAN, District Judge.*

ORDER

2
The defendants move to dismiss this appeal from the district court's order dismissing this prisoner's civil rights case.  42 U.S.C. Sec. 1983.  The plaintiff has filed a response to the motion to dismiss.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the plaintiff's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
The plaintiff's civil rights complaint was dismissed by the district court.  On appeal, this court held that the case had become moot.  This court remanded the case to the district court with instructions to enter an order dismissing the suit.  On remand, the district court entered the appropriate order.  The plaintiff then filed a notice of appeal from that order.


4
The defendants' motion to dismiss this appeal is actually in the nature of a motion to affirm.  Motions to affirm are not allowed under Rule 8(a)(3), Rules of the Sixth Circuit.  Therefore, the motion to dismiss shall be denied.


5
Concerning the merits, the general rule is that an inferior court has no power or authority to deviate from the mandate issued by an appellate court.   Briggs v. Pennsylvania R.R. Co., 334 U.S. 304, 306 (1948).  The district court correctly followed the mandate of this court when it dismissed the case.  Therefore, this appeal is without merit.


6
The motion to dismiss is denied.  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable Patrick J. Duggan, U.S. District Judge for the Eastern District of Michigan, sitting by designation